IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : No. 291
                                         :
DESIGNATION OF CHAIR AND                 : DISCIPLINARY BOARD APPOINTMENT
VICE-CHAIR OF THE DISCIPLINARY           : DOCKET
BOARD OF PENNSYLVANIA                    :




                                      ORDER


PER CURIAM


         AND NOW, this 3rd day of February, 2017, David E. Schwager, Esquire, is

hereby designated as Chair, and Douglas W. Leonard is designated as Vice-Chair, of

the Disciplinary Board of Pennsylvania commencing April 1, 2017.